NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0253n.06

                                         No. 20-1990

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                       )                      May 25, 2021
 UNITED STATES OF AMERICA,
                                                       )                  DEBORAH S. HUNT, Clerk
                                                       )
        Plaintiff-Appellee,
                                                       )
                                                       )       ON APPEAL FROM THE
 v.
                                                       )       UNITED STATES DISTRICT
                                                       )       COURT FOR THE EASTERN
 ERIK E. THOMPSON,
                                                       )       DISTRICT OF MICHIGAN
                                                       )
        Defendant-Appellant.
                                                       )
                                                       )

       Before: KETHLEDGE, STRANCH, and NALBANDIAN, Circuit Judges.

       PER CURIAM. Erik E. Thompson appeals the district court’s denial of his motion for

compassionate release. We reject his arguments and affirm.

       In 2013, Thompson pled guilty to distribution of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1). The district court sentenced him to 180 months’ imprisonment. In June 2020, he

moved for compassionate release under the First Step Act, alleging that he suffers from asthma

that, during the current pandemic, amounts to an “extraordinary and compelling reason” for a

sentence reduction.   See 18 U.S.C. § 3582(c)(1)(A).       Thompson also asserted that he had

rehabilitated himself while in custody and would no longer pose a danger to the community if

released.

       In response, the government submitted 351 pages of medical records, asserting that

Thompson suffered from only mild asthma that would not increase his risk of complications from

COVID-19. The government also recited the steps that the Bureau of Prisons had taken to protect
No. 20-1990, United States v. Thompson


inmates from the pandemic. And the government argued that relief would be inappropriate for an

otherwise healthy 34-year-old like Thompson, whose sole underlying medical condition was

well-controlled and whose lengthy history of violent offenses made him a danger to the

community.

         The district court agreed with the government and denied Thompson’s motion for

compassionate release, finding an absence of extraordinary and compelling reasons for release and

that the 18 U.S.C. § 3553(a) factors weighed against it. The district court did not hold a hearing.

It used a one-page form order to deny Thompson’s motion.1

         Thompson timely filed a notice of appeal on October 8, 2020. Twelve days later (and

nearly a month after its form order), on October 20, 2020, the district court filed a five-page

document titled “OPINION SETTING FORTH THE REASONS FOR DENYING DEFENDANT

ERIK E. THOMPSON[’S] MOTION FOR COMPASSIONATE RELEASE.” The document

stated that “[t]he Court is entering this Opinion to set forth its findings and analysis in support of”

the form order. The district court assumed that its discretion to consider extraordinary and

compelling reasons justifying release was circumscribed by the listing in USSG § 1B1.13, deciding

that “[a] reduction in sentence would not have been consistent with the policy statements issued

by the Sentencing Commission.”                 The district court then discussed Thompson and the

government’s arguments about whether the § 3553(a) factors weighed in favor of release,

concluding that they did not.




1
  The form stated “[u]pon motion of Defendant (Dkts. 71, 72) for a reduction in sentence under 18 U.S.C.
§ 3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy
statements issued by the Sentencing Commission, IT IS ORDERED THAT the motion is . . . .” It then listed four
check boxes labeled: (1) “GRANTED,” (2) “DEFERRED pending supplemental briefing . . . . ,” (3) “DENIED after
complete review of the motion on the merits,” and (4) “DENIED WITHOUT PREJUDICE because Defendant has
not exhausted all administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since
receipt of Defendant’s request by the warden of Defendant’s facility.” The district court checked box (3).

                                                         -2-
No. 20-1990, United States v. Thompson


        As a threshold matter, we first address the district court’s post-appeal opinion. As we

recently held, when considering a very similar procedural posture, district courts are without

jurisdiction to file this sort of opinion after a party files a notice of appeal. United States v. Harvey,

No. 20-1944, --- F.3d ----, 2021 WL 1661503, at *2 (6th Cir. Apr. 28, 2021). Thus, we do not

consider the opinion here. The fact that the parties do not explicitly take issue with the district

court’s jurisdiction to enter the post-appeal opinion is of little import. See generally Dann v.

Studebaker-Packard Corp., 288 F.2d 201, 205 (6th Cir. 1961) (“[I]t is axiomatic that an appellate

court [is] not designed to perform the functions of a trial court having original jurisdiction and it

must, of necessity, limit its consideration of the questions involved to the record on appeal.”).

        So, on the record properly before us, we review the district court’s denial of Thompson’s

motion for compassionate release for an abuse of discretion. See United States v. Jones, 980 F.3d

1098, 1112 (6th Cir. 2020). A court abuses its discretion when, among other things, it relies on

clearly erroneous findings of fact or engages in a substantively unreasonable balancing of the

§ 3553(a) factors. See id. at 1112–14. And a district court may deny a motion for compassionate

release if it reasonably determines that the § 3553(a) factors weigh against relief. See United States

v. Elias, 984 F.3d 516, 519 (6th Cir. 2021).

        In United States v. Kimball, 988 F.3d 945 (6th Cir. 2021) (per curiam), we discussed an

order denying compassionate release of nearly identical wording and brevity. We identified

certain facts from our decision on Kimball’s direct appeal and statements the district court made

at his resentencing, such as that “he was the ‘undisputed kingpin and mastermind’ of a ‘massive

cocaine-trafficking conspiracy’” who had “attempt[ed] to kill witnesses.” Id. at 947. “Based on

this record,” we stated, “the district court could reasonably have determined that releasing Kimball

now would not serve the statutory sentencing goals.” Id.



                                                   -3-
No. 20-1990, United States v. Thompson


       This case is similar in certain meaningful ways to Kimball. The form order at issue here

resembles the order analyzed in Kimball. And like in Kimball, there exist some facts in the record

that could have provided a reasonable basis for the district court’s ultimate decision to deny

Thompson’s motion. Thompson completed over 550 hours of vocational culinary training and

worked as a GED tutor to help other incarcerated people—genuinely commendable rehabilitation

efforts. But Thompson had prior convictions for home invasion and for assault with intent to

commit great bodily harm, committed his crack-distribution offense while on probation for the

home-invasion one, and a state prosecutor had asserted that he had participated in a fatal shootout

shortly before his current sentence. Like in Kimball, “[b]ased on this record, the district court

could reasonably have determined that [granting Thompson relief] would not serve the statutory

sentencing goals.” Id. In other words, we cannot confidently say on this record that the district

court “relie[d] on clearly erroneous findings of fact, applie[d] the law improperly, or use[d] an

erroneous legal standard” when weighing the § 3553(a) factors. Jones, 980 F.3d at 1112 (quoting

United States v. Pembrook, 609 F.3d 381, 383 (6th Cir. 2010)).

       The district court’s order is affirmed.




                                                 -4-